 Case 9:20-cv-00079-RC-ZJH Document 1 Filed 04/23/20 Page 1 of 6 PageID #: 1



                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

 THE PRUDENTIAL INSURANCE                        §
 COMPANY OF AMERICA,                             §
                                                 §
                Plaintiff,                       §
                                                 §
 v.                                              §         CIVIL ACTION NO. ______________
                                                 §
 ED PUISSANT, KIMBERLY KAY                       §
 MARTENS and ESTATE OF                           §
 CHRISTINE KURCZEWSKI,                           §
                                                 §
                Defendants.                      §

                               INTERPLEADER COMPLAINT

       Plaintiff, The Prudential Insurance Company of America (“Prudential”), an insurance

company organized under the laws of the State of New Jersey, with its principal place of business

therein at 751 Broad Street, Newark, New Jersey, by way of Complaint in Interpleader says:

                                          THE PARTIES

       1.      Prudential is an insurance company organized and existing under the laws of the

State of New Jersey with its principal place of business in Newark, New Jersey.

       2.      Defendant, Ed Puissant (“Ed”), is an adult individual who is domiciled in Texas

and resides in Livingston, Texas. Upon information and belief, Ed is the spouse of the Christine

Frances Puissant formerly known as Christine Kurczewski (“Christine”) and is named in this

action as the heir of Christine’s Estate, a presumptive executor and putative beneficiary of the life

insurance proceeds at issue in this action.

       3.      Defendant, Kimberly Kay Martens formerly known as Kimberly Kay Kurczewski

(“Kimberly”), is an adult individual who is domiciled in Oregon and resides in Salem, Oregon.

Upon information and belief, Kimberly is the former spouse of John Robert Kurczewski, deceased
 Case 9:20-cv-00079-RC-ZJH Document 1 Filed 04/23/20 Page 2 of 6 PageID #: 2



(the “Insured”) and is named in this action as a putative beneficiary of the life insurance proceeds

at issue.

          4.       Defendant, the Estate of Christine Kurczewski (“Christine’s Estate”), is a putative

beneficiary of the life insurance proceeds at issue in this action. Christine’ will was admitted to

probate as a muniment of title in Polk County, Texas but no personal representative has been

appointed and no letters of testamentary to an executor were issued since it a muniment of title

probate action.

                                            JURISDICTION

          5.       This Court has original jurisdiction over this matter pursuant to the Employee

Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001, et seq., because the group life

insurance policy at issue is subject to ERISA. 29 U.S.C. §§ 1132 (a)(3), 1132(e)(1).

          6.       This Court also has original jurisdiction over this Interpleader action pursuant to 28

U.S.C. § 1335, because the amount in controversy is greater than $500.00, and there is diversity

of citizenship between two or more of the defendants.

          7.       Venue is proper in this district pursuant to 28 U.S.C. § 1397 because it is the

judicial district in which one or more of the defendants/claimants reside.

                              FACTS SUPPORTING INTERPLEADER

          8.       Prudential issued a group life insurance policy to Chicago Bridge and Iron

Company (“Contract Holder”), bearing Group Policy No. G-52724 (the “Group Policy”).

Attached hereto as Exhibit A is a true and correct copy of the applicable Booklet for the Group

Policy.




                                                     2
4853-1019-4362.1
 Case 9:20-cv-00079-RC-ZJH Document 1 Filed 04/23/20 Page 3 of 6 PageID #: 3



         9.        At all relevant times, the Insured was covered for a total death benefit in the amount

of $267,000.00 (the “Death Benefit”) consisting of basic life insurance in the amount of

$67,000.00 and optional life insurance in the amount of $200,000.00.

         10.       On or about October 15, 2017, the Insured died in the State of Louisiana. Attached

hereto as Exhibit B is a true and correct copy of the Insured’s Death Certificate as provided to

Prudential.

         11.       As a result of the Insured’s death, the Death Benefit became due.

         12.       The designation on record at the time of death, as provided by the Contract Holder,

designates Christine as the sole primary beneficiary of the Group Policy. Attached hereto as

Exhibit C is a true and accurate copy of the Beneficiary Designation Employee Summary as

provided to Prudential from the Contract Holder.

         13.       In December 2017, Kimberly contacted Prudential and made a claim to the Death

Benefit based on domestic relations orders pertaining to Kimberly’s divorce from the Insured.

         14.       On or about December 22, 2017, Kimberly provided Prudential with excerpts of a

Corrected General Judgment (Dissolution of Marriage) and Supplemental Judgment

(Modification). Attached hereto as Exhibit D is a true and correct copy of a December 22, 2018

facsimile sheet and its enclosures.

         15.       On or about December 28, 2019, Prudential advised Kimberly that because the

divorce decree did not specify the insurance policy from which the Insured’s obligation was to be

satisfied from the proceeds of the Group Policy, it could not move forward with payment to

Kimberly.

         16.       On February 18, 2018, Prudential sent a letter to Kimberly’s counsel and advised

her that she was not the beneficiary and that, as the matter is governed by ERISA, in order to



                                                     3
4853-1019-4362.1
 Case 9:20-cv-00079-RC-ZJH Document 1 Filed 04/23/20 Page 4 of 6 PageID #: 4



deviate from a valid beneficiary designation a court-approved Qualified Domestic Relations Order

(“QDRO”) is required. Prudential further advised that the divorce decrees did not fulfill the criteria

for a valid QDRO. Attached hereto as Exhibit E is a true and correct copy of the February 18,

2019 letter.

         17.       On or about March 25, 2018, Prudential received a completed Group Life Insurance

Beneficiary Statement, executed by Christine, making a claim to the Death Benefit. Attached

hereto as Exhibit F is a true and accurate copy of a Group Life Insurance Beneficiary Statement

form submitted to Prudential by Christine.

         18.       On or about April 24, 2018, Prudential received an Order from the Circuit Court

for the State of Oregon for the County of Polk in a matter styled In the Matter of the Marriage of

John Robert Kurczewski, Petitioner and Kimberly Kay Martens, Respondent, Case No. 10P2526,

whereby Prudential was ordered to “not release proceeds from any life insurance insuring the life

of John R. Kurczewski without first obtaining court approval or Respondent’s written consent.”

Attached hereto as Exhibit G is a true and copy of the Order from Circuit Court for the State of

Oregon for the County of Polk, as provided to Prudential.

         19.       Subsequently, Christine died on January 1, 2019 in Texas.

         20.       On or about March 10, 2020, the Circuit Court for the State of Oregon for the

County of Polk dissolved the Temporary Restraints against Prudential for the purpose of filing this

Interpleader Complaint. Attached hereto as Exhibit H is a true and correct copy of Supplemental

Judgmental dissolving the Temporary Restraining Order and allowing the filing of this

Interpleader Complaint.




                                                   4
4853-1019-4362.1
 Case 9:20-cv-00079-RC-ZJH Document 1 Filed 04/23/20 Page 5 of 6 PageID #: 5



         21.       Due to the competing claims made by or available to the Estate of Christine and

Kimberly, and the prior Temporary Restraining Order from the Court Circuit Court for the State

of Oregon for the County of Polk, Prudential has not yet made payment of the Death Benefit.

                         THE APPROPRIATENESS OF INTERPLEADER

         22.       Prudential claims no title to or interest in the Death Benefit payable under the Group

Policy on account of the death of the Insured and is ready and willing to pay the Death Benefit to

the person(s) entitled to it, but Prudential is unable to make that determination without exposing

itself to double or multiple liability on account of the competing claims made by or available to

Defendants.

         23.       Prudential has no means other than this Interpleader action of protecting itself

against multiple conflicting and/or potentially conflicting claims and multiple litigation as to the

Death Benefit on the part of Defendants.

         24.       Prudential is a mere stakeholder in this action, having and claiming no interest in

the Death Benefit under the Group Policy payable upon the death of the Insured. Prudential is

ready, willing, and hereby offers to deposit the Death Benefit, together with applicable claim

interest, if any, into the Court, or with a person duly authorized by the Court to receive it.

                                        PRAYER FOR RELIEF

         WHEREFORE, Prudential respectfully requests that this Court grant the following relief:

                   a.     Directing Prudential to deposit the Death Benefit, together with applicable
                          claim interest, if any, into this Court;
                   b.     Directing Ed to initiate probate proceedings for the appointment of an
                          executor/administrator of Christine’s Estate.
                   c.     Directing the Defendants to interplead their rights to such sum;
                   d.     Restraining the Defendants, and each of them, from instituting any action
                          against Prudential to recover the Death Benefit;




                                                     5
4853-1019-4362.1
 Case 9:20-cv-00079-RC-ZJH Document 1 Filed 04/23/20 Page 6 of 6 PageID #: 6



                   e.   Discharging Prudential from all liability to the defendants arising out of the
                        matters herein set forth upon payment of the Death Benefit, together with
                        claim interest, if any, into this Court;
                   f.   Entry of an Order awarding Prudential payment of its reasonable attorney’s
                        fees and costs necessitated by the bringing of this action; and
                   g.   Such other relief as is deemed just and proper.

Dated: April 23, 2020

                                               Respectfully submitted,

                                               By: /s/Gayla C. Crain
                                                      Gayla C. Crain
                                                      Of Counsel
                                                      gcrain@grayreed.com
                                                      Texas Bar No. 04991700

                                               GRAY REED & MCGRAW, LLP
                                               1601 Elm Street, Suite 4600
                                               Dallas, Texas 75201
                                               Telephone: (214) 954-4135
                                               Facsimile: (214) 953-1332

                                               Attorney for Plaintiff, The Prudential Insurance
                                               Company of America




                                                  6
4853-1019-4362.1
